Case 15-00477-TLM          Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57                 Desc Main
                                      Document     Page 1 of 17


 Jed W. Manwaring ISB No. 3040
 Scott R. Rowley ISB No. 9808
 EVANS KEANE LLP
 1161 W. River Street
 P. O. Box 959
 Boise, Idaho 83701-0959
 Telephone: (208) 384-1800
 Facsimile: (208) 345-3514
 Email: jmanwaring@evanskeane.com
         srowley@evanskeane.com

 Attorneys for Trustee, Janine P. Reynard

                            UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO


   In Re:                                                  Case No. 15-00477-TLM

   TIMOTHY RESLER and KIMBERLY
   RESLER,

               Debtors.

               NOTICE AND MOTION FOR APPROVAL OF COMPROMISE
                               RE: HILLMAN

     No Objection. The Court may consider this request for an order without further notice or hearing
     unless a party in interest files an objection within twenty-one (21) days of the date of this notice.

     If an objection is not filed within the time permitted, the Court may consider that there is no
     opposition to the granting of the requested relief and may grant the relief without further notice
     or hearing.

     Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
     the objection shall be served on the movant.

     Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
     schedule a hearing on the objection and file a separate notice of hearing.


        Pursuant to Fed. R. Bankr. P. 9019, the Trustee, by and through counsel of record, Evans

 Keane LLP, moves the Court for approval of a compromise between the Trustee/Bankruptcy Estate

 and Defendant Lorene Hillman (“Hillman”) whereby Christopher Succa, Patricia Succa, and


 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 1
Case 15-00477-TLM        Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57             Desc Main
                                   Document     Page 2 of 17


 Lorene Hillman agree to jointly pay the Estate the amount of $100,000.00 upon approval of this

 compromise. In exchange the Trustee agrees to dismiss with prejudice the First Amended

 Complaint filed on July 6, 2017, in Adversary Proceeding No. 17-06008-TLM against Hillman

 and release any claim against certain real property in California. In support of this motion, the

 Trustee alleges as follows:

                                              FACTS

        1.      On September 20, 2011, Debtor Timothy Resler filed a Certificate of Organization

 Limited Liability Company for Green Valley Lake Holdings LLC (“GVLH”) with the Idaho

 Secretary of State, listing Timothy R. Resler as the sole member.

        2.      On October 5, 2011, Debtor Timothy Resler purchased improved real property

 located at 33655 San Antonio Drive, Green Valley Lake, California 92341 (the “Property”) on

 behalf of GVLH, and the Grant Deed was recorded on October 24, 2011 as Document No. 2011-

 0442841, Official Records, County of San Bernardino. The Property is an approximately 4000 sq.

 ft. vacation home located on 5 acres.

        3.      The Property was purchased by GVLH as the Buyer, pursuant to a short sale, with

 Christopher Succa and Patricia Succa as the Sellers.

        4.      Sellers’ lender, JPMorgan Chase Bank, N.A., (“Chase”), approved the short sale

 terms and conditions to accept a minimum of $257,285 to release its Deed of Trust and waive the

 deficiency balance on the loan secured by the Property. Chase conditioned that the “acceptance is

 only for the contract sale price of $305,000.00 between Timothy Resler (the “Buyer(s)”), and the

 Seller.”

        5.      As a condition to the short sale, Chase required that the parties to the transaction

 provide copies of a signed and executed Affidavit of Arm’s Length Transaction. The Affidavit of

 Arm’s Length Transaction was signed by Timothy Resler, Manager of GVLH, as Buyer, and by


 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 2
Case 15-00477-TLM        Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57             Desc Main
                                   Document     Page 3 of 17


 Christopher Succa and Patricia Succa, as Sellers, on October 3, 2011. [See Affidavit of Arm’s

 Length Transaction dated October 3, 2011, attached as Exhibit A to the First Amended Complaint

 in the Adversary Proceeding.]

          6.     GVLH obtained a loan in the amount of $183,000 from Max Sokolov c/o Howard

 D. Leitner (“Sokolov”), with annual interest at the rate of 9.750 %, dated October 17, 2011. The

 loan was purported to be secured by a security interest in the Property, all though it appears no

 Deed of Trust was ever recorded. The payments were set in the amount of $1,486.88 monthly,

 and constituted interest only payments for the first 83 months, with a balloon payment of

 $184,486.88 due in the 84th month.

          7.     The Property was the only asset ever acquired by GVLH. Debtor Timothy Resler

 had complete and total control of GVLH, transacting all business and payments through Timothy

 Resler’s personal bank accounts. Succas assert that they funded all the payments through Resler.

          8.     At some unknown time, Debtor Timothy Resler purported to transfer, whatever

 interest he had in GVLH to his son Jeffrey Resler. No consideration was paid by Jeffrey Resler

 for that transfer.

          9.     On July 27, 2012, Debtor Timothy Resler submitted the Annual Report Form for

 GVLH naming his son, Jeffrey Resler as the Manager of GVLH, and Tim Resler as the Registered

 Agent.

          10.    GVLH was administratively dissolved on December 17, 2013 for failure to file the

 required annual report with the Idaho Secretary of State.

          11.    On or about October 1, 2014, Jeffrey Resler on behalf of GVLH, filed for

 Reinstatement with the Idaho Secretary of State. The Reinstatement also lists Jeffrey Resler as the

 Registered Agent and Manager of GVLH.




 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 3
Case 15-00477-TLM        Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57          Desc Main
                                   Document     Page 4 of 17


         12.    On November 11, 2014, the Property was transferred by GVLH, on Jeffrey Resler’s

 signature, to Lorene Hillman by Grant Deed. Hillman paid nothing for the deed to the Property.

 Hillman is the sister and sister-in-law to the Succas.   The Grant Deed was duly recorded on

 December 30, 2014 in the Official Records, County of San Bernardino, Document No. 2014-

 0498891. See Grant Deed dated November 11, 2014 and recorded on December 30, 2014, attached

 to as Exhibit B to the First Amended Complaint in the Adversary Proceeding.

         13.    On March 18, 2015, Jeffrey Resler, as purported manager of GVLH, subsequently

 dissolved GVLH.

         14.    On April 16, 2015 the following month, the Debtors, Timothy and Kimberly Resler,

 filed a petition for bankruptcy under chapter 7 of the U.S. Bankruptcy Code.

                                          LITIGATION

         15.    On March 27, 2017, the Trustee filed a Complaint in Adversary Proc. No. 17-

 06008-TLM (“Adversary Proceeding”) against GVLH, Jefferey Resler, and Hillman alleging:

 Count I – Fraudulent Transfer of the GVLH membership from Debtor Timothy Resler to his son

 Jeffrey Resler; Count II – Substantive Consolidation of GVLH into the bankruptcy estate; and

 Count III – Fraudulent Transfer of the Property to Hillman.

         16.    The parties in the Adversary Proceeding have pursued written discovery. Prior

 depositions of the Succas, Timothy Resler, and Hillman are available to the Trustee from other

 litigation.

         17.    Through a partial settlement with Timothy Resler and others through the Motion to

 Approve Compromise Re: Various Adversaries (Doc. 183), the Trustee obtained an assignment

 from Jeffrey Resler to the bankruptcy estate of all rights in and to GVLH.

         18.    On March 3, 2019, this Court entered a Report and Recommendation on Motion of

 Defendant Lorene Hillman for Summary Judgment (Doc. 51 in Adv. Proc.) denying the Hillman’s


 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 4
Case 15-00477-TLM         Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57            Desc Main
                                    Document     Page 5 of 17


 Motion for Summary Judgment and setting forth many of the disputed facts to be tried. On April

 5, 2019, the District Court, where the Adversary Proceeding has been removed for trial, entered

 its Order Adopting Report and Recommendation (Doc. 52 in Adv. Proc.).

        19.     The trial in would be held in Federal District Court pursuant to a withdrawal of

 reference after this Court certifies the Adversary Proceeding ready for trial.

                                  PROPOSED COMPROMISE

        20.     All the parties, including the Trustee, Defendants, and Christopher and Patricia

 Succa have entered into a Settlement and Release Agreement (“Settlement Agreement”), executed

 with the intention to settle and compromise the various claims and counterclaims described in the

 above-named Adversary Proceeding. A true and correct copy of the Settlement Agreement is

 attached as Exhibit A and is subject to approval by the Bankruptcy Court.

        21.     In summary, the Settlement Agreement provides for a $100,000.00 payment to the

 Estate paid jointly by Christopher Succa, Patricia Succa, and Lorene Hillman. The Adversary

 Proceeding will be dismissed with prejudice, with a mutual release in the Settlement Agreement.

 The settlement funds will be deposited to the Estate after approval by the Court of the compromise,

 and the Lis Pendens on the Property in controversy will be withdrawn and released. Each party

 will bear their own attorney fees and costs.

        22.     The Settlement Agreement requires payment of the $100,000 within 60 days of

 execution date which was January 14, 2020. Trustee’s counsel has received a $50,000 check

 presently and expects the remaining $50,000 to be paid on or before March 14, 2020.

        23.     Subject to Court approval, the Trustee asserts that the proposed compromise is a

 “fair and equitable” resolution of the dispute, based upon factors such as the: probability of

 successfully litigating the claim; difficulty in in enforcement of judgments; the complexity,

 expense and delay of the litigation; the risk of non-collection; and the paramount interest of


 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 5
Case 15-00477-TLM         Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57               Desc Main
                                    Document     Page 6 of 17


 creditors. In re Maples, 266 B.R. 202, 206, 01.3 I.B.C.R. 116, 118 (Bankr. D. Idaho 2001); Martin

 v. Kane (In re A & C Properties), 748 F.2d 1377, 1381-83 (9th Cir. 1986).

              PROBABILITY OF SUCCESSFULLY LITIGATING THE CLAIM

        24.     The Trustee’s fraudulent transfer claims are based on 11 U.S.C. §§ 548(a), 544(b),

 and Idaho Code §§ 55-913, 55-914. In order to prevail on the claims, the Trustee must prove that

 (1) the transfers were with the actual intent to hinder, delay, or defraud the Debtor’s creditors, or

 (2) the Debtor received less than reasonably equivalent value in exchange for the transfers and

 while the Debtor was insolvent at the time of transfer.

        25.     The prepetition transfers and business dealings of the Debtors have presented

 convoluted, confused, and complicated sets of facts. Defendants have comingled the property of

 the Debtors with the property of GVLH. Trustee asserts that the Debtor conveyed the Property

 with the concealed intent to hinder, delay and defraud creditors, despite declaring otherwise by the

 Affidavit of Arm’s Length Transaction executed by the Debtor and Succa. The Trustee was

 successful in defeating a Motion for Summary Judgment.

        26.     While the trustee believes that she can prove her claim that the transfer of Debtor’s

 interest in the Property to Hillman, was fraudulent the Defendant has asserted that the transfer is

 not avoidable because the Debtors never had an interest in the property, but actually held the

 GVLH property “in trust” for the Succas. Trustee believes the Succas are providing the defense

 for Defendant Hillman, and they assert that all funds used in the transactions were from Succas

 and not Resler. In that set of facts, the defense would urge that the transaction had no affect and

 did not deplete the Debtors’ estate, so that no creditors of the Debtors were defrauded.

        27.     Fraudulent transfer claims are highly factual and depend, in large part, on testimony

 of parties and/or experts regarding intent, insolvency, and values of the contracts and business

 interests transferred. The claims would likely proceed to trial that would be factually intensive,


 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 6
Case 15-00477-TLM        Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57             Desc Main
                                    Document     Page 7 of 17


 and involve valuation of the interests transferred, and require testimony regarding the transfer,

 date, and value. This would add significant complexity to the claims. The Trustee is at the

 disadvantage as the key witnesses would be partial to the defense.

        28.     The trustee believes she may prevail on the claims but recognizes the risk of loss

 that the defenses present. The probability of success in this case is very uncertain. The trustee

 therefore asserts that this factor weighs in favor of approving the compromise.

        29.     The Trustee has employed counsel at a rate of $225.00 per hour. If the case proceeds

 to trial, the Trustee will incur additional substantial attorneys’ fees. The Trustee believes these

 factors weigh in favor of approving the compromise.

                       DIFFICULTY OF ENFORCEMENT OF A JUDGMENT

        30.     Many of the actors connected to this Adversary Proceeding have made conveyances

 of property with evidence of the intent to hinder delay or defraud creditors. While the Trustee does

 not believe the Defendant would disobey the Court’s order, if they did, the Trustee would have to

 incur the cost and delay of enforcing the judgment against the Property. The Property is located

 in California, such that the Judgment would have to be domesticated in California in order to

 ultimately claim the right to ownership and sell the Property for the estate. The estate would incur

 ongoing costs to secure and care for the Property in the meantime, through an agent, caretaker, or

 other persons operating at a distance.

        31.     Such enforcement would carry incur additional legal fees and costs and would also

 have certain risks of failure. The difficulties in enforcing potential judgment as outlined above

 weigh in favor of approving the proposed comprise and Settlement Agreement. Trustee asserts

 that the risks and expense in enforcing the judgment weigh in favor of approving the compromise.




 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 7
Case 15-00477-TLM          Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57                Desc Main
                                     Document     Page 8 of 17


                          PARAMOUNT INTEREST OF CREDITORS

          32.    By this compromise, the estate will be receiving $100,000.00. While the value of

 the real property in question is several hundred thousand, the estate will save a significant amount

 in costs and attorney fees if the Trustee’s allegations do not go to trial. If the Trustee were to lose

 at trial, the estate would receive zero and still be obligated on the substantial trial attorney fees and

 costs.

          33.    The discount in the claim amount is justified, in the Trustee’s business judgment,

 by the risks of trial, as outlined above. Approval of the compromise will bring a significant benefit

 the creditors in this case. The Trustee believes this factor weighs in favor of approving the

 compromise.

                                            CONCLUSION

          For the above stated reasons, the Trustee asserts that the Motion for Approval of

 Compromise is a fair and equitable resolution of the claims against the Defendants.

          DATED this 24th day of January, 2020.

                                                         EVANS KEANE LLP


                                                         /s/ Jed W. Manwaring
                                                         Jed W. Manwaring, of the Firm
                                                         Attorneys for Trustee




 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 8
Case 15-00477-TLM        Doc 195    Filed 01/24/20 Entered 01/24/20 08:50:57             Desc Main
                                   Document     Page 9 of 17


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of January, 2020, I served a copy of the
 foregoing on CM/ECF Registered Participants as reflected on the Notice of Electronic Filing.

    •   Jesse A.P. Baker   ecfidb@aldridgepite.com, JPB@ecf.courtdrive.com
    •   Laura E Burri lburri@morrowfischer.com, klee@morrowfischer.com
    •   Brett R Cahoon ustp.region18.bs.ecf@usdoj.gov
    •   Janaya L Carter jcarter@rcolegal.com
    •   Matthew Todd Christensen mtc@angstman.com, mtcecf@gmail.com;
        govai@angstman.com; megan@angstman.com; abbie@angstman.com;
        ecf@angstman.com; atty_christensen@bluestylus.com;
        christensenmr81164@notify.bestcase.com
    •   D Blair Clark dbc@dbclarklaw.com, mbc@dbclarklaw.com;
        maryann@dbclarklaw.com; jeffrey@dbclarklaw.com; reception@dbclarklaw.com;
        jackie@dbclarklaw.com; ecf.dbclaw@gmail.com
    •   Kevin E Dinius kdinius@diniuslaw.com, cmackey@diniuslaw.com;
        shallockjayne@diniuslaw.com
    •   Howard R Foley hrfoley@foleyfreeman.com, rboyle@foleyfreeman.com;
        r59345@notify.bestcase.com
    •   Patrick John Geile pgeile@foleyfreeman.com, abennett@foleyfreeman.com;
        r59345@notify.bestcase.com
    •   Kimbell D Gourley kgourley@idalaw.com, swibright@idalaw.com
    •   Christy A Kaes ckaes@evanskeane.com, christykaes@kaeslaw.com
    •   Jed W. Manwaring jmanwaring@evanskeane.com, valerie@evanskeane.com
    •   David Wayne Newman ustp.region18.bs.ecf@usdoj.gov
    •   Janine P Reynard janine@reynardtrustee.com, jreynard@ecf.axosfs.com
    •   Sheila Rae Schwager sschwager@hawleytroxell.com, dsorg@hawleytroxell.com
    •   Nolan Roy Sorensen toplawaz@gmail.com, ecf@capstonelaw.net
    •   David M Swartley bknotice@mccarthyholthus.com, dSwartley@ecf.inforuptcy.com;
        dswartley@mccarthyholthus.com; dswartley@ecf.courtdrive.com
    •   Stanley J Tharp stharp@eberle.com, phamlin@eberle.com
    •   US Trustee ustp.region18.bs.ecf@usdoj.gov
    •   Brent Russel Wilson bwilson@hawleytroxell.com, dsorg@hawleytroxell.com

 In addition, the above Motion was served by U.S. First Class mail, postage paid, to all parties
 listed on the attached Master Mailing List obtained by the clerk on this same date.


                                              /s/ Jed W. Manwaring
                                              Jed W. Manwaring




 NOTICE AND MOTION FOR APPROVAL OF COMPROMISE RE: HILLMAN - 9
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 10 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 11 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 12 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 13 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 14 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 15 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 16 of 17
Case 15-00477-TLM   Doc 195     Filed 01/24/20 Entered 01/24/20 08:50:57   Desc Main
                              Document      Page 17 of 17
